Citation Nr: 0612030	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with headaches, impaired vision and boils.

2.  Entitlement to an effective date prior to January 12, 
1998, for the assignment of an initial evaluation of 40 
percent for peripheral vascular disease of both lower 
extremities.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1975.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The veteran testified before the Board in support of these 
claims at hearings held at the RO in October 1996 and 
February 2001.  The Board remanded these claims to the RO in 
May 1996, April 1997 and July 2001.

For the reason that follows, the Board again REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


REMAND

In a form completed in March 2006, the veteran indicated that 
he wanted to attend a hearing before a Veterans Law Judge at 
the RO.  This case is thus REMANDED for the following action:

AMC should arrange for the veteran to be 
afforded a Board hearing at the RO as 
soon as possible. 

Thereafter, subject to current appellate procedure, this case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






